           Case 1:20-cv-04317-AT Document 36 Filed 04/21/21 Page 1 of 1


                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
SHARMA RAAMANUJ,                                               DOC #: _________________
                                                               DATE FILED: 4/21/2021
                               Plaintiff,

               -against-                                                 20 Civ. 4317 (AT)

ZAIKA FOOD COMPANY LLC (D/B/A                                                 ORDER
ZAIKA), MANDEEP S OBEROI, and POOJA S
PATEL,

                        Defendants.
ANALISA TORRES, District Judge:

        On January 27, 2021, Plaintiff moved by order to show cause for default judgment
against Defendants. ECF No. 31. Plaintiff attached affidavits with accompanying exhibits in
support, ECF Nos. 32, 34, but the affidavit signed by a party with personal knowledge, ECF No.
32-8, did not include “a statement of proposed damages and the basis for each element of
damages” as required by Attachment A of the Court’s Individual Practices in Civil Cases. The
statement of damages is unsigned. ECF No. 34.

       Accordingly, by April 30, 2021, Plaintiff shall refile his affidavit in support of the
motion to show cause for default judgment and include this information.

       SO ORDERED.

Dated: April 21, 2021
       New York, New York
